Citation Nr: 1705847	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial disability rating in excess of 60 percent for asthma. 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In February 2015, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  Jurisdiction of these claims has since been transferred to the RO in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Such a duty obligates VA to obtain any records that may be relevant to a veteran's claim.  Here, on his February 2009 application for TDIU, the Veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA).  To date, the Veteran's SSA records have not been requested or otherwise obtained.  38 C.F.R. § 3.159(c) (2) (2016).  As these records may be relevant to the Veteran's claims and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Additionally, in the February 2015 remand, the Board, in pertinent part, instructed the RO to schedule the Veteran for a new VA examination to assess the nature and etiology of the Veteran's claimed sinusitis.  Upon examination, the VA examiner was instructed to respond to a series of inquiries, to include: (1) Whether there was clear and unmistakable evidence that the Veteran's sinusitis preexisted his military service; (2) if so, whether there was clear and unmistakable evidence that the Veteran's sinusitis was not permanently worsened beyond the natural progression of the disability during his military service; and (3) if the answer to either question 1 or 2 was no, whether it was at least as likely as not that the Veteran's sinusitis was incurred in or aggravated by service.

A veteran has the right to substantial compliance with prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran underwent VA sinusitis examination in December 2015.  Although the VA examiner addressed question 3 as posed above, she did not fully address the remaining remand directives.  While she stated that she found "no aggravation of preexisting sinus conditions in [service] as there was no evidence of chronic AR or CS during service," it is unclear whether there was clear and unmistakable evidence that sinusitis preexisted service and whether there was clear and unmistakable evidence that sinusitis was not permanently worsened beyond the natural progression of the disability during service.  In any case, there is no accompanying rationale.  As such, the Board finds that this examination does not comport with its prior remand directives, and is therefore inadequate for the purpose of adjudicating the Veteran's claim.  A remand is now required such that an adequate examination, responsive to each of the questions posed by the Board, may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Similarly, a new VA examination is needed to assess the current severity of the Veteran's service-connected asthma.  To that end, VA's duty to assist includes the obligation to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the Veteran's asthma was most recently assessed in July 2012 (a medical opinion was rendered in December 2015 pursuant to the Board's remand directives).  Since that time, the Veteran has submitted extensive evidence speaking to a worsening of his condition, including a January 2016 lay statement and May 2016 VA treatment letter, which report that the Veteran now requires the use of nebulized medications several times per day and emergency treatment several times per year as a result of his disability.  As such, the Board finds that a new VA examination is warranted at this time, such that the current severity of the Veteran's asthma may be properly evaluated. 38 C.F.R. § 3.159(c) (4) (i) (2016); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In seeking such an examination, the Board notes that a reliable FEV-1 score was not attainable during the Veteran's July 2012 examination, as the Veteran's symptoms, including coughing, invalidated the examiner's testing.  If similar challenges are present during the Veteran's new VA examination, the examiner is instructed to assess whether the Veteran's present disability picture more nearly approximates the criteria for a 60 or 100 percent disability rating, as set forth in Diagnostic Code 6602 and in the remand directives below.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016). 

Finally, the Board is unable to properly review the Veteran's TDIU claim at this time.  Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities.  As such, determination of the above issues will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from October 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing. 

2.  Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Schedule the Veteran for a new VA sinusitis examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must specifically address each of the following questions, and provide an accompanying rationale as based upon a complete review of the Veteran's entire medical history:

a.  Is there clear and unmistakable evidence that the Veteran's sinusitis pre-existed his military service?

b.  If so, is there clear and unmistakable evidence that the Veteran's preexisting sinusitis was not permanently worsened beyond the natural progress of the disability during his military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

c.  If the answer to either of the above questions is "no," indicate whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's sinusitis was incurred in or aggravated by service? 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Additionally schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  All manifestations related to the Veteran's disability must be addressed in accordance with VA rating criteria per Diagnostic Code 6602.

If the VA examiner is unable to attain reliable FEV-1 or FVC results during examination, he or she is instructed to assess whether the Veteran's disability picture more nearly approximates: (1) FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent; or (2) FEV-1 less than 40-percent predicted, or FEV-1/FVC less than forty percent.  A rationale should accompany the examiner's assessment. 

The examiner is additionally instructed to report the frequency of: (1) The Veteran's visits to a physician for required care of exacerbations; (2) courses of systemic (oral or parenteral) corticosteroids; (3) attacks per week with episodes of respiratory failure; and (4) use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

5. Readjudicate the claims on appeal . If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. T hereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




